 



Exhibit 10.2
TERMINATION OF
SPLIT DOLLAR LIFE INSURANCE AGREEMENT
          THIS AGREEMENT (the “Agreement”) dated this 12th day of April, 2006
(the “Effective Date”) by and among PARKER DRILLING COMPANY (the “Company”),
ROBERT L. PARKER (the “Employee”) and ROBERT L. PARKER, SR. AND CATHERINE M.
PARKER FAMILY TRUST UNDER INDENTURE DATED THE 23RD DAY OF JULY, 1993 (the
“Trust”).
          WHEREAS, the Company, Employee and Trust entered into a certain Split
Dollar Life Insurance Agreement dated the 21st day of February, 1995 and a
certain Amendment to and Restatement of Split Dollar Life Insurance Agreement on
the 19th day of April, 2000 (collectively, the “Split Dollar Agreement”);
          WHEREAS, the Company has, pursuant to the Split Dollar Agreement,
advanced funds to the Trust and the Trust has used such funds to pay life
insurance premiums on certain insurance policies owned by the Trust; and
          WHEREAS, the Company, Employee and Trust desire to terminate the Split
Dollar Agreement and cause the Trust to repay the amounts owed by it to the
Company and settle any and all claims the parties may have against one another
with respect to the Split Dollar Agreement.
          NOW, THEREFORE, the Company, Employee and Trust, in consideration of
the mutual promises and agreements set forth herein, the sufficiency of which is
hereby acknowledged by all of the parties hereto, agree as follows:

  1.   Termination of Split Dollar Agreement. Upon execution hereof and the
payment to be made by the Trust to the Company set forth herein, the Split
Dollar Agreement shall terminate.     2.   Payment by Trust. In consideration of
the termination provided for herein, the Trust agrees to pay the Company the
total sum of Two Million Four Hundred Fifty Two Thousand Seven Hundred Seventy
Four and 74/100 Dollars ($2,452,774.74), such payment to be made by the payment
of (i) One Million Eight Hundred Twenty One Thousand Six Hundred and No/100
Dollars ($1,821,600.00) upon execution of this Agreement and (ii) Six Hundred
Thirty One Thousand One Hundred Seventy Four and 74/100 Dollars ($631,174.74) on
or before April 14, 2006. Payments shall be made by delivery of a Cashier’s
Check or by wire transfer to such account specified by the Company, in writing,
to the Trust.     3.   Release of Collateral Assignment. Upon the second payment
by the Trust on or before April 14, 2006, as set forth in paragraph 2(ii) above,
the Company agrees to release its collateral assignment of any and all insurance
policies owned by the

 



--------------------------------------------------------------------------------



 



      Trust and execute such documentation reasonably requested by the Trust to
evidence such release. By accepting the payment to be made hereunder and by its
release of its collateral assignment, the Company acknowledges that no further
amounts are owed to the Company by the Trust pursuant to the Split Dollar
Agreement.     4.   Mutual Release. Subject to the performance of their
respective obligations hereunder and except for the respective rights and
obligations of the parties in the Pending Lawsuit described herein, the Company,
Employee and Trust, and their respective officers, directors, managers,
employees, affiliates, subsidiaries, representatives, beneficiaries, heirs and
assigns, hereby release and forever discharge one another from any and all
claims, demands, damages, actions, causes of action, suit, suits, debts, sums of
money, accounts, covenants, contracts, controversies, agreements, promises,
including interest, costs and attorney’s fees, of any kind or nature,
whatsoever, in law or in equity that have or may have occurred as a result of or
in connection with the Split Dollar Agreement.     5.   Pending Lawsuit. The
Company and the Trust as Plaintiffs have initiated the filing of a lawsuit
requesting damages against Security Life of Denver Ins. Co., ING America
Equities, Inc., Multi-Financial Securities Corp., Charles Bigbie and Joe Jordan,
as Defendants, in the District Court in and for Tulsa County, State of Oklahoma,
Case No: CJ 2006-1616 (the “Pending Lawsuit”). The prosecution of the Pending
Lawsuit will survive the termination of the Split Dollar Agreement; therefore,
the Trust and the Company agree as follows:

  a.   All expenses incurred to prosecute the Pending Lawsuit pursuant to that
Contingent Fee Letter Agreement between the Company, Trust and George A. Barton,
P.C. will be paid by the Company as they become due.     b.   The Company and
the Trust each agree that they will endeavor to use their reasonable best
efforts to provide such assistance to George A. Barton, P.C. necessary to allow
it to prosecute the Pending Lawsuit.     c.   Any monetary award to the Company
and/or the Trust shall be allocated to the Company and the Trust as follows:

  i.   First, to reimburse the Company for the advance of any expenses pursuant
to (a) above plus interest at the rate of seven percent (7%) per annum. In the
event the monetary award is not sufficient to reimburse the Company as provided
herein, the Trust will have no obligation to pay the Company any portion of such
amounts not reimbursed.     ii.   The amount remaining, if any, after the
payment pursuant to (i) above, shall be split equally between the Trust and the
Company.

 



--------------------------------------------------------------------------------



 



  d.   The Company shall have the right to terminate its participation in the
Pending Lawsuit at any time. The Company shall have no further obligations under
this Paragraph 5 as of the date of its termination of participation. The
Company’s interest in a monetary award shall be limited to a reimbursement of
expenses as described in Paragraph 5(c)(i) above incurred as of the date of its
termination of participation.

  6.   Choice of Law: Severability. This Agreement shall be governed,
interpreted, construed and enforced pursuant to the laws of the State of
Oklahoma, regardless of that State’s choice of law rules. It is the desire of
the parties hereto that this Agreement be enforced to the maximum extent
permitted by law, and should any provisions contained herein be held
unenforceable by a court of competent jurisdiction or arbitrator (pursuant to
Paragraph 8), the parties hereby agree and consent that such provision shall be
reformed to create a valid and enforceable provision to the maximum extent
permitted by law; provided, however, if such provision cannot be reformed, it
shall be deemed ineffective and deleted herefrom without affecting any other
provision of this Agreement. This Agreement should be construed by limiting and
reducing it only to the minimum extent necessary to be enforceable under then
applicable law.     7.   Title and Headings: Construction. Titles and headings
to Paragraphs hereof are for the purpose of reference only and shall in no way
limit, define or otherwise affect the provisions hereof.     8.   Arbitration.
Any dispute or other controversy (hereafter a “Dispute”) arising under or in
connection with this Agreement, whether in contract, in tort, statutory or
otherwise, shall be finally and solely resolved by binding arbitration in Tulsa
County, Oklahoma, administered by the American Arbitration Association (the
“AAA”) in accordance with the rules of the AAA applicable to the resolution of
employment disputes, this Paragraph 8 and, to the maximum extent applicable, the
Federal Arbitration Act. Such arbitration shall be conducted by a single
arbitrator (the “Arbitrator”). If the parties cannot agree on the choice of an
Arbitrator within 30 days after the Dispute has been filed by any party with the
AAA, then the Arbitrator shall be selected pursuant to the applicable rules of
the AAA. The Arbitrator may proceed to an award notwithstanding the failure of
any party to participate in such proceedings. The costs of the arbitration shall
be borne equally by the parties unless otherwise determined by the Arbitrator in
his discretion.         To the maximum extent practicable, an arbitration
proceeding hereunder shall be concluded within 180 days of the filing of the
Dispute with the AAA. The Arbitrator shall be empowered to impose sanctions and
to take such other actions as the Arbitrator deems necessary to the same extent
a judge could impose sanctions or take such other actions pursuant to the
Federal Rules of Civil Procedure and applicable law. Each party agrees to keep
all Disputes and

 



--------------------------------------------------------------------------------



 



      arbitration proceedings strictly confidential except for disclosure of
information required by applicable law which cannot be waived.         The award
of the Arbitrator shall be (a) the sole and exclusive remedy of the parties, and
(b) final and binding on the parties hereto except for any appeals provided by
the Federal Arbitration Act. Only the district courts of Oklahoma shall have
jurisdiction to enter a judgment upon any award rendered by the Arbitrator, and
the parties hereby consent to the personal jurisdiction of such courts and waive
any objection that such form is inconvenient. This Paragraph 8 shall not
preclude the parties at any time from agreeing to pursue non-binding mediation
of the Dispute prior to arbitration hereunder.     9.   Entire Agreement:
Amendment and Termination. This Agreement contains the entire agreement of the
parties with respect to the termination of the Split Dollar Agreement between
the Company, Employee and Trust. This Agreement may be amended, waived or
terminated only by a written instrument that is identified as an amendment or
termination hereto and that is executed by all parties hereto.     10.  
Survival of Certain Provisions. Wherever appropriate to the nature of the term
and intention of the parties, the respective rights and obligations of the
parties hereunder shall survive any termination or expiration of this Agreement.
    11.   No Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by another party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provision or condition at the same or
subsequent time. The failure of a party hereto to take any action by reason of
any breach will not deprive such party of the right to take action at any time
while such breach continues.     12.   Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the Company, Employee and the
Trust, and their respective officers, directors, managers, employees,
affiliates, subsidiaries, representatives, beneficiaries, heirs and assigns.    
13.   Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person, (b) on
the first business day after it is sent by air express overnight courier
service, or (c) on the third business day following deposit in the United States
mail, registered or certified mail, return receipt requested, postage prepaid
and addressed, to the following address, as applicable:

 



--------------------------------------------------------------------------------



 



  a.   If to the Company, addressed to:

Parker Drilling Company
Attn: Secretary
1401 Enclave Parkway Suite 600
Houston, TX 77077

  b.   If to the Trust, addressed to:

Thomas M. Junk, Trustee
Robert L. Parker, Sr. and
Catherine M. Parker Family Trust
2021 South Lewis, Suite 600
Tulsa, Oklahoma 74104;

  c.   If to Employee:

Robert L. Parker, Sr.
2021 South Lewis, Suite 600
Tulsa, Oklahoma 74104
or to such other address as either party may have furnished to the other parties
in writing in accordance with this Paragraph 13.

  14.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.

          IN WITNESS WHEREOF, the Company, Employee, and Trust have executed
this Agreement, to be effective as of the Effective Date.

                  Parker Drilling Company:   Robert L. Parker    
 
               
By:
  /s/ David C. Mannon   /s/ Robert L. Parker                    David C. Mannon,
Senior Vice President and Chief Operating Officer                     Robert L.
Parker, Sr. and Catherine M. Parker Family Trust, dated July 23, 1993:    
 
               
 
      By:   /s/ Thomas M. Junk    
 
                        Thomas M. Junk, Trustee    

 